DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim(s) 2, 7-11, and 13-21 is/are rejected under 35 U.S.C. 103 as being unpatentable over Degenstein T et al. (DE – 102006053489, from IDS, Examiner disclosed English machined translation of specification) and further in view of Eckert et al. (US – 2004/0015283 A1) and Dell’Acqua et al. (US – 4,782,319).
As per claim 2, Degenstein discloses Brake or Clutch Lining for Vehicle, has Capacitive Unit i.e. Force or Pressure Sensor Arranged between Lining Carrier Plate and Friction Lining comprising:
the braking element comprising a support element (14, Fig: 1), a friction material (12, Fig: 1) attached to the support element (Fig: 1), and a piezoceramic sensor (a piezoresistive layer of hard material, paragraph 3, English translation, 20, 22, Fig: 2) positioned between the support element and the friction material (Fig: 1), the electrical signal generated in response to actuation of the piezoceramic sensor according to the piezoelectric effect (electrically conductive structure and measure between change in capacitance, that is electrical signal generated in response to actuation of the piezoceramic sensor, paragraph 104, English translation, Fig: 1-2).
Degenstein discloses all the structural elements of the claimed invention but fails to explicitly disclose with a processor, processing an electrical signal received from a braking element,
detecting whether or not the braking system has been activated; and
in response to the processing and the detecting, controlling actuation of the braking element or activating a user alert relating the braking system, and
the sensor is piezoceramic sensor.
Eckert discloses System and Method for Monitoring Brake Overload in Electrically-Controlled Brake System comprising:
a processor, processing an electrical signal received from a braking element (40  suitable additional electronic device 40 in central control unit 4 and/or a corresponding program expansion in the computer processor contained in the central control unit, [0038] and [0047], Fig: 1-2),
detecting whether or not the braking system has been activated (Central control unit 4 preferably includes inputs for energy sensors 32, 44, such as, for example, pressure sensors, for determination of the brake actuation energy, [0037], Fig: 1-2); and
in response to the processing and the detecting, controlling actuation of the braking element or activating a user alert relating the braking system ([0037]-[0038], Fig: 1-2).
It would have been obvious to one having ordinary skill in the art before the effective filing date to modify the Brake or Clutch Lining for Vehicle, has Capacitive Unit of the Degenstein to include the processor, processing an electrical signal received from a braking element, detecting whether or not the braking system has been activated; and in response to the processing and the detecting, controlling actuation of the braking element or activating a user alert relating the braking system as taught by Eckert in order to provide a system and method for monitoring brakes of EBSs of vehicles and warning a driver of a vehicle or vehicle combination of various temperature-induced brake overload conditions.
Further, Degenstein as modified by Eckert disclose  “piezo-resistive hard material layer is provided, but fails to explicitly disclose the sensor is piezoceramic sensor.
Dell’Acqua discloses Pressure Sensor comprising:
The sensor is piezoceramic sensor (a piezo-resistive transducer and pressure sensor of the invention also includes a rigid support, constituted, for example, by a ceramic material, Col: 2, Ln: 60-68, and Claim 1, Fig: 1-6).
It would have been obvious to one having ordinary skill in the art before the effective filing date to modify the Brake or Clutch Lining for Vehicle, has Capacitive Unit of the Degenstein as modified by Eckert to use the sensor in which sensor is piezoceramic sensor as taught by Dell’Acqua in order to provide the predetermine maximum pressure to be measured.

As per claim 7, Degenstein discloses Brake or Clutch Lining for Vehicle, has Capacitive Unit i.e. Force or Pressure Sensor Arranged between Lining Carrier Plate and Friction Lining comprising:
a friction element (12, Fig: 1) capable of sensing an external compression force applied to the friction element (Title, Fig: 1-2), the friction element comprising:
a support element (14, Fig: 1-2);
a friction material (12, Fig: 1) attached to the support element (Fig: 1);
a plurality of piezoceramic sensors (a piezoresistive layer of hard material, paragraph 3, English translation, 20, 22, Fig: 2) positioned between the support element (14) and the friction material (12), each of the plurality of piezoceramic sensors configured to generate an electrical signal according to the piezoelectric effect and to output the electrical signal (electrically conductive structure and measure between change in capacitance, that is mechanical force into electrical signal, [0104], English translation, Fig: 1-2);
a vehicle element configured to be braked by contacting the friction material of the friction element (Degenstein discloses brake or clutch lining so that it require some kind of vehicle element and the friction element); and
a brake actuator configured to press the friction material against the vehicle element when actuated (Degenstein discloses brake or clutch lining so that it require some kind of actuator and controlled for pressing braking element).
Degenstein discloses all the structural elements of the claimed invention but fails to explicitly disclose an electrical circuit configured to receive the electrical signals output by the plurality of piezoceramic sensors; and
the sensor is piezoceramic sensor.
Eckert discloses System and Method for Monitoring Brake Overload in Electrically-Controlled Brake System comprising:
an electrical circuit configured to receive the electrical signals output by the plurality of piezoceramic sensors (EBSs 2 and 2' preferably include central control units 4, 4', respectively, for control of brake actuation energy. Central control units 4, 4' can also desirably include an integrated ABS. Central control units 4, 4' are preferably electrically connected to one another via a signal circuit 5, [0041] and [0044], Fig: 1-2).
It would have been obvious to one having ordinary skill in the art before the effective filing date to modify the Brake or Clutch Lining for Vehicle, has Capacitive Unit of the Degenstein to use the electrical circuit configured to receive the electrical signals output by the plurality of piezoceramic sensors as taught by Eckert in order to warning a driver of a vehicle or vehicle combination of various temperature-induced brake overload conditions.
Further, Degenstein as modified by Eckert disclose  “piezo-resistive hard material layer is provided, but fails to explicitly disclose the sensor is piezoceramic sensor.
Dell’Acqua discloses Pressure Sensor comprising:
The sensor is piezoceramic sensor (a piezo-resistive transducer and pressure sensor of the invention also includes a rigid support, constituted, for example, by a ceramic material, Col: 2, Ln: 60-68, and Claim 1, Fig: 1-6).
It would have been obvious to one having ordinary skill in the art before the effective filing date to modify the Brake or Clutch Lining for Vehicle, has Capacitive Unit of the Degenstein as modified by Eckert to use the sensor in which sensor is piezoceramic sensor as taught by Dell’Acqua in order to provide the predetermine maximum pressure to be measured.

As per claim 8, Degenstein discloses wherein the friction element further comprises a plurality of the piezoceramic sensors (Fig: 2), the piezoceramic sensors being spaced apart from each other (Fig: 2)

As per claim 9, Degenstein discloses wherein the plurality of piezoceramic sensors (Fig: 2) comprises four sensors arranged in a symmetric array (Fig: 2).

As per claim 10, Degenstein discloses the claimed invention  except for wherein the plurality of piezoceramic sensors comprises five sensors including four sensors arranged symmetrically about a centrally located fifth sensor. It would have been obvious to one having ordinary skill in the art before the effective filing date to   arrange the plurality of piezoceramic sensors comprises five sensors including four sensors arranged symmetrically about a centrally located fifth sensor, since it has been held that rearranging parts of an invention involves only routine skill in the art. (MPEP 2144.04, VI C rearrangement of parts).

As per claim 11, Degenstein discloses the claimed invention  except for wherein the four sensors are positioned proximate to respective corners of the support element. It would have been obvious to one having ordinary skill in the art before the effective filing date to arrange the wherein the four sensors are positioned proximate to respective corners of the support element, since it has been held that rearranging parts of an invention involves only routine skill in the art. (MPEP 2144.04, VI C rearrangement of parts).
As per claim 13, Eckert further discloses wherein the brake actuator is configured to be controlled in response to signals received from a receive the electrical signal generated by the electrical circuit (EBSs 2 and 2' preferably include central control units 4, 4', respectively, for control of brake actuation energy. Central control units 4, 4' can also desirably include an integrated ABS. Central control units 4, 4' are preferably electrically connected to one another via a signal circuit 5, [0041] and [0044], Fig: 1-2).

As per claim 14, Degenstein discloses Brake or Clutch Lining for Vehicle, has Capacitive Unit i.e. Force or Pressure Sensor Arranged between Lining Carrier Plate and Friction Lining comprising:
the friction element (12, Fig: 1) comprising:
a support element (14, Fig: 1-2);
a friction material (12, Fig: 1) attached to the support element (Fig: 1);
at least one piezoceramic sensor (a piezoresistive layer of hard material, paragraph 3, English translation, 20, 22, Fig: 2) positioned between the support element (14) and the friction material (12, Fig: 1), the at least one piezoceramic sensor configured to generate an electrical signal according to the piezoelectric effect and to output the electrical signal (electrically conductive structure and measure between change in capacitance, that is mechanical force into electrical signal, [0104], English translation, Fig: 1-2).
Degenstein discloses all the structural elements of the claimed invention but fails to explicitly disclose an interconnection element attached to the support element and configured to provide an output signal responsive to the electrical signal output by the at least one piezoceramic sensor, and
the sensor is piezoceramic sensor.
Eckert discloses System and Method for Monitoring Brake Overload in Electrically-Controlled Brake System comprising:
an interconnection element attached to the support element and configured to provide an output signal responsive to the electrical signal output by the at least one piezoceramic sensor (EBSs 2 and 2' preferably include central control units 4, 4', respectively, for control of brake actuation energy. Central control units 4, 4' can also desirably include an integrated ABS. Central control units 4, 4' are preferably electrically connected to one another via a signal circuit 5, [0041] and [0044], Fig: 1-2).
It would have been obvious to one having ordinary skill in the art before the effective filing date to modify the Brake or Clutch Lining for Vehicle, has Capacitive Unit of the Degenstein to use the interconnection element attached to the support element and configured to provide an output signal responsive to the electrical signal output by the at least one piezoceramic sensor as taught by Eckert in order to warning a driver of a vehicle or vehicle combination of various temperature-induced brake overload conditions.
Further, Degenstein as modified by Eckert disclose  “piezo-resistive hard material layer is provided, but fails to explicitly disclose the sensor is piezoceramic sensor.
Dell’Acqua discloses Pressure Sensor comprising:
The sensor is piezoceramic sensor (a piezo-resistive transducer and pressure sensor of the invention also includes a rigid support, constituted, for example, by a ceramic material, Col: 2, Ln: 60-68, and Claim 1, Fig: 1-6).
It would have been obvious to one having ordinary skill in the art before the effective filing date to modify the Brake or Clutch Lining for Vehicle, has Capacitive Unit of the Degenstein as modified by Eckert to use the sensor in which sensor is piezoceramic sensor as taught by Dell’Acqua in order to provide the predetermine maximum pressure to be measured.

As per claim 15, Degenstein discloses at least one of a dampening and thermally insulating layer (material and manufacturing process are eligible, which withstand thermal and mechanical requirements of brake or clutch lining readily, {0023] and [0065], English translation) and an electrically insulating layer, wherein the at least one piezoceramic sensor is embedded within the at least one of the dampening and insulating layer and the electrically insulating layer (a thin film or coating realizable electrical insulation between the functional layers may be an electrical capacitance, [0035], English translation).

As per claim 16, Degenstein discloses wherein the at least one piezoceramic sensor has a thickness equal to or less than a thickness of the dampening and thermally insulating layer, when measured in a direction parallel to a direction of the external compression force (a thin film or coating realizable electrical insulation, [0035], English translation).
As per claim 17, Degenstein discloses wherein the at least one piezoceramic sensor is configured to be polarized by a voltage source that is connected via the interconnection element (The term "brake actuation energy" as used herein is to be understood as encompassing all physical variables that cause a vehicle or vehicle train wheel brake supplied therewith to generate braking power. Examples of brake actuation energy are electrical variables such as current and voltage, or mechanical variables such as pressure. In the case of pressure as the brake actuation energy, pressurized liquids or gases, such as compressed air, can be used as the energy carrier, [0029]).

As per claim 18, Degenstein discloses wherein the at least one piezoceramic sensor is polarized in a direction parallel to a direction of the external compression force (20, 22, Fig: 1).

As per claim 19, Degenstein discloses wherein the at least one piezoceramic sensor comprises a plurality of piezoceramic sensors (Fig: 2) spaced apart from one another (Fig: 2).

As per claim 20, Degenstein discloses wherein the at least one piezoceramic sensor (Fig: 2) comprises a plurality of pressure sensors arranged in a symmetric array (Fig: 2).

As per claim 20, Degenstein discloses wherein
at least one of the plurality of piezoceramic sensors (Fig: 2) is polarized in a direction parallel to a direction of the external compression force (Title, Fig: 2); and
at least one of the plurality of piezoceramic sensors (Fig: 2) is polarized in a direction perpendicular to the direction of the external compression force (Title, Fig: 2).

Claim(s) 12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Degenstein T et al. (DE – 102006053489, from IDS, Examiner disclosed English machined translation of specification) and further in view of Eckert et al. (US – 2004/0015283 A1) and Dell’Acqua et al. (US – 4,782,319) as applied to claim 7 above, and further in view of Culp (US – 4,928,030).
As per claim 12, Degenstein discloses wherein the plurality of piezoceramic sensors comprise a plurality of pressure sensors (Title, Fig: 1-2).
Degenstein discloses all the structural elements of the claimed invention but fails to explicitly disclose at least one sensor is shear sensor.
Culp discloses Piezoelectric Actuator comprising:
at least one sensor is shear sensor (Actuator body 32 comprises crown 36 X piezoelectric shear sensor portion 50, Y piezoelectric shear sensor portion 52, Col: 5, Ln: 45-61, Fig: 4).
It would have been obvious to one having ordinary skill in the art before the effective filing date to modify the Brake or Clutch Lining for Vehicle, has Capacitive Unit of the Degenstein as modified by Eckert and Dell’Acqua to include the piezoceramic shear sensor as taught by Culp in order to transfer a motive force for initiating the movement of an object.
Allowable Subject Matter
Claims 3-6 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The prior art and teaching references fail to disclose wherein said controlling actuation of the braking element or activating a user alert comprises, in response to determining that the piezoceramic sensor has been activated while the braking system has not been activated, retracting the braking element (Claim 3), wherein said controlling actuation of the braking element or activating a user alert comprises, in response to determining that the piezoceramic sensor has been activated while the braking system has not been activated, activating an alert indicating that the braking element is not correctly adjusted (Claim 4) and wherein said controlling actuation of the braking element or activating a user alert comprises, in response to determining that the piezoceramic sensor has been activated while the braking system has also been activated, adjusting actuation of the braking element (Claim 5). Claim 6 depend on claim 5.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
A: Grande William J. (WO – 2011/116303 A1).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SAN M AUNG whose telephone number is (571)270-5792. The examiner can normally be reached 9:00 AM - 5:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Robert Siconolfi can be reached on 571-272-7124. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SAN M AUNG/Examiner, Art Unit 3657               

/Robert A. Siconolfi/Supervisory Patent Examiner, Art Unit 3657